Exhibit 10.1

WOLVERINE WORLD WIDE, INC.
STOCK INCENTIVE PLAN OF 2005

SECTION 1

Establishment of Plan; Purpose of Plan

          1.1          Establishment of Plan. The Company hereby establishes the
STOCK INCENTIVE PLAN OF 2005 (the "Plan") for its non-employee directors and
corporate, divisional and Subsidiary officers and key employees. The Plan
permits the grant and award of Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units and Stock Awards.

          1.2          Purpose of Plan. The purpose of the Plan is to provide
non-employee directors, officers and key management employees of the Company,
its divisions and its Subsidiaries with an increased incentive to contribute to
the long-term performance and growth of the Company and its Subsidiaries, to
join the interests of non-employee directors, officers and key employees with
the interests of the Company's stockholders through the opportunity for
increased stock ownership and to attract and retain non-employee directors,
officers and key employees. The Plan is further intended to provide flexibility
to the Company in structuring long-term incentive compensation to best promote
the foregoing objectives.

SECTION 2

Definitions

          The following words have the following meanings unless a different
meaning plainly is required by the context:

          2.1          "Act" means the Securities Exchange Act of 1934, as
amended.

          2.2          "Award Agreement" means one or more written agreements or
other instruments as may be approved from time to time by the Committee
implementing the grant of an Incentive Award. An Award Agreement may but need
not be in the form of an agreement to be executed by both the Participant and
the Company (or an authorized representative of the Company), and may consist of
certificates, notices, terms and conditions or similar instruments as approved
by the Committee.

          2.3          "Board" means the Board of Directors of the Company.

          2.4          "Change in Control," unless otherwise defined in an
Incentive Award, means (a) the failure of the Continuing Directors at any time
to constitute at least a majority of the members of the Board; (b) the
acquisition by any Person other than an Excluded Holder of beneficial ownership
(within the meaning of Rule 13d-3 issued under the Act) of 20% or more of the
outstanding Common Stock or the combined voting power of the Company's
outstanding securities entitled to vote generally in the election of directors;
(c) the approval by the



1

--------------------------------------------------------------------------------


stockholders of the Company of a reorganization, merger or consolidation, unless
with or into a Permitted Successor; or (d) the approval by the stockholders of
the Company of a complete liquidation or dissolution of the Company or the sale
or disposition of all or substantially all of the assets of the Company other
than to a Permitted Successor.

          2.5          "Code" means the Internal Revenue Code of 1986, as
amended.

          2.6          "Committee" has the meaning set forth in Section 3.1.

          2.7          "Common Stock" means the Common Stock, $1 par value, of
the Company.

          2.8          "Company" means Wolverine World Wide, Inc., a Delaware
corporation, and its successors and assigns.

          2.9          "Continuing Directors" mean the individuals constituting
the Board as of the date this Plan was adopted and any subsequent directors
whose election or nomination for election by the Company's stockholders was
approved by a vote of three-quarters (3/4) of the individuals who are then
Continuing Directors, but specifically excluding any individual whose initial
assumption of office occurs as a result of either an actual or threatened
solicitation subject to Rule 14a-12(c) of Regulation 14A issued under the Act or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board.

          2.10          "Director" means each member of the Board who is not an
officer or employee of the Company or any Subsidiary of the Company. The status
of the Chairman of the Board as a Director or officer shall be determined by the
Committee.

          2.11          "Employee Benefit Plan" means any plan or program
established by the Company or a Subsidiary for the compensation or benefit of
employees of the Company or any of its Subsidiaries.

          2.12          "Excluded Holder" means (a) any Person who at the time
this Plan was adopted was the beneficial owner of 20% or more of the outstanding
Common Stock; or (b) the Company, a Subsidiary or any Employee Benefit Plan of
the Company or a Subsidiary or any trust holding Common Stock or other
securities pursuant to the terms of an Employee Benefit Plan.

          2.13          "Incentive Award" means the award or grant of a Stock
Option, Stock Appreciation Right, Restricted Stock, Restricted Stock Unit or
Stock Award to a Participant pursuant to the Plan.

          2.14          "Market Value" shall equal, unless a different
calculation measure is specified by the Committee, the mean of the highest and
lowest sale prices of shares of Common Stock reported on the New York Stock
Exchange (or any successor exchange that is the primary stock exchange for
trading of Common Stock) on the date of grant, exercise or vesting, as
applicable, or if the New York Stock Exchange (or any such successor) is closed
on that date, the last preceding date on which the New York Stock Exchange (or
any such successor) was open for trading and on which shares of Common Stock
were traded.



2

--------------------------------------------------------------------------------




          2.15          "Participant" means a Director, corporate officer,
divisional officer or any key employee of the Company, its divisions or its
Subsidiaries who is granted an Incentive Award under the Plan.

          2.16          "Permitted Successor" means a company that, immediately
following the consummation of a transaction specified in clauses (c) and (d) of
the definition of "Change in Control" above, satisfies each of the following
criteria: (a) 50% or more of the outstanding common stock of the company and the
combined voting power of the outstanding securities of the company entitled to
vote generally in the election of directors (in each case determined immediately
following the consummation of the applicable transaction) is beneficially owned,
directly or indirectly, by all or substantially all of the Persons who were the
beneficial owners of the Company's outstanding Common Stock and outstanding
securities entitled to vote generally in the election of directors
(respectively) immediately prior to the applicable transaction; (b) no Person
other than an Excluded Holder beneficially owns, directly or indirectly, 20% or
more of the outstanding common stock of the company or the combined voting power
of the outstanding securities of the company entitled to vote generally in the
election of directors (for these purposes the term Excluded Holder shall include
the company, any subsidiary of the company and any employee benefit plan of the
company or any such subsidiary or any trust holding common stock or other
securities of the company pursuant to the terms of any such employee benefit
plan); and (c) at least a majority of the board of directors of the company is
comprised of Continuing Directors.

          2.17          "Person" has the same meaning as set forth in Sections
13(d) and 14(d)(2) of the Act.

          2.18          "Qualifying Performance Criteria" shall have the meaning
provided in Section 11.2.

          2.19          "Restricted Period" means the period of time during
which Restricted Stock or Restricted Stock Units awarded under the Plan are
subject to the risk of forfeiture and restrictions on transfer pursuant to
Section 7. The Restricted Period may differ among Participants and may have
different expiration dates with respect to shares of Common Stock covered by the
same Incentive Award.

          2.20          "Restricted Stock" means Common Stock awarded to a
Participant pursuant to Section 7 of the Plan.

          2.21          "Restricted Stock Unit" means an award to a Participant
pursuant to Section 7 of the Plan.

          2.22          "Retirement" means the voluntary termination of all
employment or service as a member of the Board by a Participant after the
Participant has attained (i) 50 years of age and seven years of service (as a
Director and/or an employee and/or officer of the Company or a Subsidiary),
(ii) 62 years of age, or (iii) such other age or years of service as shall be
determined by the Committee or as otherwise may be set forth in the Incentive
Award agreement or other grant document with respect to a Participant and a
particular Incentive Award.



3

--------------------------------------------------------------------------------




          2.23          "Stock Appreciation Right" or "SAR" means a right
awarded to a Participant pursuant to Section 6 of the Plan that entitles the
Participant to receive, in cash or shares of Common Stock or a combination
thereof, as determined by the Committee, an amount equal to or otherwise based
on the excess of (a) the Market Value of a share of Common Stock at the time of
exercise over (b) the exercise price of the right, as established by the
Committee on the date the award is granted.

          2.24          "Stock Award" means an award of Common Stock awarded to
a Participant pursuant to Section 8 of the Plan.

          2.25          "Stock Option" means the right to purchase Common Stock
at a stated price for a specified period of time. For purposes of the Plan, a
Stock Option may be either an incentive stock option within the meaning of
Section 422(b) of the Code or a nonqualified stock option.

          2.26          "Subsidiary" means any corporation or other entity of
which 50% or more of the outstanding voting stock or voting ownership interest
is directly or indirectly owned or controlled by the Company or by one or more
Subsidiaries of the Company.

SECTION 3

Administration

          3.1          The Plan shall be administered by the Compensation
Committee of the Board (the "Committee"). Any power of the Committee may also be
exercised by the Board, except to the extent that the grant or exercise of such
authority would cause any Incentive Award or transaction to become subject to
(or lose an exemption under) the short-swing profit recovery provisions of
Section 16 of the Securities Exchange Act of 1934 or cause an Incentive Award
intended to qualify for treatment as performance-based compensation under
Section 162(m) of the Code not to qualify for such treatment. To the extent that
any permitted action taken by the Board conflicts with action taken by the
Committee, the Board action shall control. The Committee may by resolution
authorize one or more officers of the Company to perform any or all things that
the Committee is authorized and empowered to do or perform under the Plan, and
for all purposes under this Plan, such officer or officers shall be treated as
the Committee; provided, however, that the resolution so authorizing such
officer or officers shall specify the total number of Incentive Awards (if any)
such officer or officers may award pursuant to such delegated authority, and any
such Incentive Award shall be subject to the form of Incentive Award agreement
theretofore approved by the Committee. No such officer shall designate himself
or herself as a recipient of any Incentive Awards granted under authority
delegated to such officer. In addition, the Committee may delegate any or all
aspects of the day-to-day administration of the Plan to one or more officers or
employees of the Company or any Subsidiary, and/or to one or more agents.

          3.2          Power and Authority. Subject to the express provisions of
this Plan, the Committee shall be authorized and empowered to do all things that
it determines to be necessary or appropriate in connection with the
administration of this Plan, including, without limitation: (i) to prescribe,
amend and rescind rules and regulations relating to this Plan and to define
terms not otherwise defined herein; (ii) to determine which persons are
Participants, to which of such


4

--------------------------------------------------------------------------------


Participants, if any, Incentive Awards shall be granted hereunder and the timing
of any such Incentive Awards; (iii) to grant Incentive Awards to Participants
and determine the terms and conditions thereof, including the number of shares
subject to Incentive Awards, the exercise or purchase price of such shares and
the circumstances under which Incentive Awards become exercisable or vested or
are forfeited or expire, which terms may but need not be conditioned upon the
passage of time, continued employment, the satisfaction of performance criteria,
the occurrence of certain events (including events which the Board or the
Committee determine constitute a Change of Control), or other factors, and the
period of time following termination of employment or service as a member of the
Board during which Incentive Awards may be exercised; (iv) to establish and
verify the extent of satisfaction of any performance goals or other conditions
applicable to the grant, issuance, exercisability, vesting and/or ability to
retain any Incentive Award; (v) to prescribe and amend the terms of the
agreements or other documents evidencing Incentive Awards made under this Plan
(which need not be identical) and the terms of or form of any document or notice
required to be delivered to the Company by Participants under this Plan; (vi) to
determine whether, and the extent to which, adjustments are required pursuant to
Section 4.4; (vii) to interpret and construe this Plan, any rules and
regulations under this Plan and the terms and conditions of any Incentive Award
granted hereunder, and to make exceptions to any such provisions in good faith
and for the benefit of the Company; and (viii) to make all other determinations
deemed necessary or advisable for the administration of this Plan.

          3.3          Determinations by the Committee. All decisions,
determinations and interpretations by the Committee regarding the Plan, any
rules and regulations under the Plan and the terms and conditions of or
operation of any Incentive Award granted hereunder, shall be final and binding
on all Participants, beneficiaries, heirs, assigns or other persons holding or
claiming rights under the Plan or any Incentive Award. The Committee shall
consider such factors as it deems relevant, in its sole and absolute discretion,
to making such decisions, determinations and interpretations including, without
limitation, the recommendations or advice of any officer or other employee of
the Company and such attorneys, consultants and accountants as it may select.

          3.4          Amendments or Modifications of Incentive Awards; No Stock
Option Repricing. Subject to Section 14, the Committee shall have the authority
to amend or modify the terms of any outstanding Incentive Award in any manner,
provided that the amended or modified terms are not prohibited by the Plan as
then in effect, including, without limitation, the authority to: (a) modify the
number of shares or other terms and conditions of an Incentive Award; (b) extend
the term of an Incentive Award; and (c) accelerate the exercisability or vesting
or otherwise terminate, waive or modify any restrictions relating to an
Incentive Award; provided, that Stock Options and SARs issued under the Plan may
not be repriced or modified without stockholder approval if the effect of such
repricing or modification would be to reduce the exercise price of such
Incentive Awards to the same Participants.

          3.5          Indemnification of Committee Members. Neither any member
nor former member of the Committee nor any individual to whom authority is or
has been delegated shall be personally responsible or liable for any act or
omission in connection with the performance of powers or duties or the exercise
of discretion or judgment in the administration and implementation of the Plan.
Each person who is or shall have been a member of the Committee shall be
indemnified and held harmless by the Company from and against any cost,
liability or


5

--------------------------------------------------------------------------------


expense imposed or incurred in connection with such person's or the Committee's
taking or failing to take any action under the Plan. Each such person shall be
justified in relying on information furnished in connection with the Plan's
administration by any employee, officer, agent or expert employed or retained by
the Committee or the Company.

SECTION 4

Shares Subject to the Plan

          4.1          Number of Shares. Subject to adjustment as provided in
Section 4.4 of the Plan, the total number of shares of Common Stock issued under
Incentive Awards pursuant to the Plan shall not exceed 4,250,000 shares of
Common Stock, provided that each share of Common Stock issued pursuant to awards
of Restricted Stock, Restricted Stock Units, Stock Appreciation Rights or Stock
Awards shall be counted against this limit as two (2) shares. For purposes of
the first sentence of this Section 4.1, the number of shares issued pursuant to
Incentive Awards under this Plan at any time shall not be reduced by shares
subject to Incentive Awards that have been terminated, expired unexercised,
forfeited or settled in cash. Shares of Common Stock subject to this Section 4.1
shall be authorized and may be either unissued or treasury shares or shares
repurchased by the Company, including shares purchased on the open market.

          4.2          Limitations Upon Incentive Awards. No Participant shall
be granted, during any calendar year, Incentive Awards with respect to more than
450,000 shares of Common Stock, which number shall be calculated and adjusted
pursuant to Section 4.4 only to the extent that such calculation or adjustment
will not affect the status of any Incentive Award theretofore issued or that may
thereafter be issued as "performance based compensation" under Section 162(m) of
the Code. The aggregate number of shares of Common Stock that may be issued
pursuant to the exercise of incentive stock options (within the meaning of
Section 422(b) of the Code) granted under the Plan shall not exceed 4,250,000,
subject to adjustment as provided in Section 4.4, but only to the extent that
such adjustment will not affect the status of any Stock Option intended to
qualify as an incentive stock option under Section 422(b) of the Code.

          4.3          Limitations on Incentive Awards to Directors. The maximum
number of shares subject to Incentive Awards granted during any calendar year to
a Participant who is a Director shall equal a number of shares of Common Stock
having a deemed value on the date of grant equal to one hundred fifty percent
(150%) of the aggregate value of the retainer and full Board meeting fees that
the Committee determines that such Director is eligible to earn in respect of
such calendar year, with the "deemed value" of Stock Awards, Restricted Stock or
Restricted Stock Units for purposes only of this Section 4.3 being calculated as
the Market Value of the shares subject to such award, and the "deemed value" of
Stock Options and SARs being calculated as the Market Value of the shares
subject to such award divided by two (2); provided, however, that in the first
calendar year in which such Participant becomes a Director, the maximum number
of shares subject to Incentive Awards granted to the Participant shall equal a
number of shares of Common Stock having a deemed value as calculated under this
Section 4.3 on the date of grant equal to three hundred percent (300%) of the
aggregate value of the retainer and full Board meeting fees that the Committee
determines that such Director is eligible to earn in respect of a year of
service as a Director.



6

--------------------------------------------------------------------------------




          4.4          Adjustments.

          (a)          Stock Dividends and Distributions. If the number of
shares of Common Stock outstanding changes by reason of a stock dividend, stock
split, recapitalization or other general distribution of Common Stock or other
securities to holders of Common Stock, the Committee shall provide that the
number and kind of securities subject to Incentive Awards and reserved for
issuance under the Plan and the limitation provided in Section 4.2, together
with applicable exercise prices, as well as the number and kind of securities
available for issuance under the Plan, shall be adjusted in such manner and at
such time as it determines shall be appropriate under the circumstances. No
fractional shares shall be issued pursuant to the Plan and any fractional shares
resulting from such adjustments shall be eliminated from the respective
Incentive Awards.

          (b)          Other Actions Affecting Common Stock. If there occurs,
other than as described in the preceding subsection, any merger, business
combination, recapitalization, reclassification, subdivision or combination
approved by the Board that would result in the Persons who were stockholders of
the Company immediately prior to the effective time of any such transaction
owning or holding, in lieu of or in addition to shares of Common Stock, other
securities, money and/or property (or the right to receive other securities,
money and/or property) immediately after the effective time of such transaction,
then the Committee shall provide that the outstanding Incentive Awards
(including exercise prices) and reserves for Incentive Awards under this Plan
shall be adjusted in such manner and at such time as it determines shall be
appropriate under the circumstances. It is intended that in the event of any
such transaction, Incentive Awards under this Plan shall entitle the holder of
each Incentive Award to receive (upon exercise in the case of Stock Options and
SARs), in lieu of or in addition to shares of Common Stock, any other
securities, money and/or property receivable upon consummation of any such
transaction by holders of Common Stock with respect to each share of Common
Stock outstanding immediately prior to the effective time of such transaction;
upon any such adjustment, holders of Incentive Awards under this Plan shall have
only the right to receive in lieu of or in addition to shares of Common Stock
such other securities, money and/or other property as provided by the
adjustment. If the agreement, resolution or other document approved by the Board
to effect any such transaction provides for the adjustment of Incentive Awards
under the Plan in connection with such transaction, then the adjustment
provisions contained in such agreement, resolution or other document shall be
final and conclusive.

SECTION 5

Stock Options

          5.1          Grants. Stock Options may be granted at any time and from
time to time prior to the termination of the Plan to Participants selected by
the Committee. The Committee may grant a Stock Option or provide for the grant
of a Stock Option, either from time-to-time in the discretion of the Committee
or automatically upon the occurrence of specified events, including, without
limitation, the achievement of performance goals (including any Qualifying
Performance Criteria), or the satisfaction of an event or condition within the
control of the recipient of the


7

--------------------------------------------------------------------------------


Award. No Participant shall have any rights as a stockholder with respect to any
shares of stock subject to Stock Options granted hereunder until said shares
have been issued. Each Stock Option shall be evidenced by an Award Agreement.
Stock Options granted pursuant to the Plan need not be identical but shall be
consistent with the terms of the Plan. Stock Options shall be subject to such
terms and conditions, consistent with the other provisions of the Plan, as may
be determined by the Committee. The Committee shall have the right to make the
timing of the ability to exercise any Stock Option subject to continued
employment, the passage of time and/or such performance requirements as deemed
appropriate by the Committee, provided that in no event shall any Stock Option
awarded to a Participant who is not a Director provide for full vesting in a
period of less than 3 years, except in the event of the Participant's death,
disability or Retirement or upon a Change in Control. Unless provided otherwise
in the applicable Award Agreement, the vesting period and/or exercisability of a
Stock Option shall be adjusted by the Committee during or to reflect the effects
of any period during which the Participant is on an approved leave of absence or
is employed on a less than full-time basis. The Committee may designate whether
or not a Stock Option is to be considered an incentive stock option as defined
in Section 422(b) of the Code, subject to Section 5.4 of the Plan.

          5.2          Stock Option Price. The per share Stock Option price
shall be determined by the Committee, but shall be a price that is equal to or
greater than 100% of the Market Value of the Company's Common Stock on the date
of grant.

          5.3          Medium and Time of Payment. The exercise price for each
share purchased pursuant to a Stock Option granted under the Plan shall be
payable in cash or, if the Committee consents or so provides, in actual or
attested shares of Common Stock owned by the Participant and meeting holding
requirements established by the Committee or other consideration substantially
equivalent to cash. The Committee may from time to time authorize payment of all
or a portion of the Stock Option price in the form of a full recourse promissory
note or other deferred payment installments according to such terms as the
Committee may approve. The Board may restrict or suspend the power of the
Committee to permit such loans and may require that adequate security be
provided. The Committee may implement a program for the broker-assisted cashless
exercise of Stock Options. The Company or any of its Subsidiaries shall not
extend credit, directly or indirectly, to an executive officer or director in
violation of Section 13 of the Act.

          5.4          Incentive Stock Options. Notwithstanding anything to the
contrary in this Section 5, in the case of the grant of a Stock Option that the
Committee designates as intended to qualify as an "incentive stock option"
(within the meaning of Section 422(b) of the Code): (a) if the Participant owns
stock possessing more than 10 percent of the combined voting power of all
classes of stock of the Company (a "10% Stockholder"), the purchase price of
such Stock Option must be at least 110 percent of the fair market value of the
Common Stock on the date of grant and the Stock Option must expire within a
period of not more than five (5) years from the date of grant, and
(b) termination of employment will be deemed to occur when the person to whom an
Incentive Award was granted ceases to be an employee (as determined in
accordance with Section 3401(c) of the Code and the regulations promulgated
thereunder) of the Company and its Subsidiaries. Notwithstanding anything in
this Section 5 to the contrary, options designated as incentive stock options
shall not be eligible for treatment under the Code as incentive stock options to
the extent that either (i) the aggregate fair market value of shares of Common
Stock


8

--------------------------------------------------------------------------------


(determined as of the time of grant) with respect to which such Stock Options
are exercisable for the first time by the Participant during any calendar year
(under all plans of the Company and any Subsidiary) exceeds $100,000, taking
Stock Options into account in the order in which they were granted, and (ii)
such Stock Options otherwise remain exercisable but are not exercised within
three (3) months of termination of employment (or such other period of time
provided in Section 422 of the Code).

          5.5          Limits on Exercisability. Except as set forth in
Section 5.7, Stock Options shall be exercisable for such periods, not to exceed
10 years from the date of grant, as may be fixed by the Committee.

          5.6          Restrictions on Stock Options.

          (a)          General. Unless the Committee provides otherwise, Stock
Options granted under the Plan may not be sold, exchanged, transferred, pledged,
assigned or otherwise alienated or hypothecated except by will or the laws of
descent and distribution. To the extent that the Committee otherwise determines
to permit the transfer of a Stock Option, as a condition thereof, the transferor
and the transferee must execute a written agreement containing such terms
specified by the Committee. Except to the extent the Committee provides
otherwise, all provisions of a Stock Option that are determined with reference
to the Participant, including without limitation those that refer to the
Participant's obligation to satisfy tax withholding requirements and to vesting
or forfeiture being related to the Participant's employment with the Company or
its Subsidiaries, shall continue to be determined with reference to the
Participant after any transfer of a Stock Option.

          (b)          Other Restrictions. The Committee may impose other
restrictions on any shares of Common Stock acquired pursuant to the exercise of
a Stock Option under the Plan as the Committee deems advisable, including,
without limitation, holding periods or further transfer restrictions, forfeiture
or "claw-back" provisions, and restrictions under applicable federal or state
securities laws.

          5.7          Termination of Employment or Officer or Director Status.
Unless the Committee provides otherwise, Stock Options shall expire upon the
earlier of the expiration of the term established pursuant to Section 5.5 and
the date determined as set forth herein:

          (a)          General. If a Participant's employment with the Company
or a Subsidiary or service as a member of the Board terminates for any reason
other than the Participant's death, disability, Retirement or termination for
cause, Stock Options granted to the Participant may continue to be exercised in
accordance with their terms for a period of three (3) months after such
termination of employment or of service as a director, but only to the extent
the Participant was entitled to exercise the Stock Options on the date of such
termination. For purposes of the Plan, the following shall not be considered a
termination of employment or service: (i) a transfer of an employee from the
Company to any Subsidiary; (ii) a leave of absence, duly authorized in writing
by the Company, for military service or for any other purpose approved by the
Company if the period of such leave does not exceed 90 days; (iii) a leave of
absence in excess of 90 days, duly




9

--------------------------------------------------------------------------------


authorized in writing by the Company, provided that the employee's right to
re-employment is guaranteed by statute, contract or written policy of the
Company; or (iv) a termination of employment with continued service as a
Director or termination of service as a Director when the Participant thereafter
serves as an employee. For purposes of the Plan, termination of employment shall
be considered to occur on the date on which the employee is no longer obligated
to perform services for the Company or any of its Subsidiaries and the
employee's right to re-employment is not guaranteed by statute, contract or
written policy of the Company, regardless of whether the employee continues to
receive compensation from the Company or any of its Subsidiaries after such
date.

          (b)          Death. If a Participant dies either while an employee or
officer of the Company or a Subsidiary or member of the Board, or after the
termination of employment or service as a member of the Board other than for
cause but during the time when the Participant could have exercised a Stock
Option, the Stock Options issued to such Participant shall become fully vested
and exercisable by the personal representative of such Participant or other
successor to the interest of the Participant for one year after the
Participant's death.

          (c)          Disability. If a Participant ceases to be employed by the
Company and its Subsidiaries or a member of the Board due to the Participant's
disability (as defined in the Company's long-term disability plan), then all of
the Participant's Stock Options shall immediately fully vest, and the Stock
Options held by the Participant at the time of such termination of employment or
service shall be exercisable by the Participant or the personal representative
of such Participant for one year following such termination of employment or
service.

          (d)          Participant Retirement. Upon a Participant's Retirement
as an employee or officer of the Company and its Subsidiaries or Retirement from
service as a member of the Board, then all of the Participant's Stock Options
shall immediately fully vest, and the Stock Options held by the Participant at
the time of such Retirement shall be exercisable by the Participant or the
personal representative of such Participant during the remaining term of the
Stock Options.

          (e)          Termination for Cause. If a Participant is terminated for
cause, the Participant shall have no further right to exercise any Stock Options
previously granted. The Committee or officers designated by the Committee shall
determine whether a termination is for cause.

SECTION 6

Stock Appreciation Rights

          6.1          Grants. Stock Appreciation Rights may be granted to
Participants from time to time either in tandem with or as a component of a
Stock Option granted under Section 5, other Incentive Awards granted under the
Plan or stock options granted under any other Company equity compensation plan
("tandem SARs") or without reference to other Incentive Awards or stock options
("freestanding SARs"). The provisions of Stock Appreciation Rights need not be


10

--------------------------------------------------------------------------------


the same with respect to each grant or each Participant. Any Stock Appreciation
Right granted in tandem with a stock option or Incentive Award may be granted at
the same time such option or Incentive Award is granted or at any time
thereafter before exercise or expiration of such stock option or Incentive
Award. Unless settled in cash, the exercise of a tandem SAR will be in lieu of
the exercise of the stock option or Incentive Award in connection with which the
tandem SAR was granted. All freestanding SARs shall be granted subject to the
same terms and conditions applicable to Stock Options as set forth in Section 5
and all tandem SARs shall have the same vesting, exercisability, forfeiture and
termination provisions as such Incentive Award or stock option to which they
relate. Subject to the foregoing sentence and the terms of the Plan, the
Committee may impose such other conditions or restrictions on any Stock
Appreciation Right as it shall deem appropriate.

          6.2          Exercise or Settlement Price. The per share price for
exercise or settlement of Stock Appreciation Rights shall be determined by the
Committee, but shall be a price that is equal to or greater than 100% of the
Market Value of the Company's Common Stock on the date of grant. Other than in
connection with a change in the Company's capitalization (as described in
Section 4.4) the exercise price of Stock Appreciation Rights may not be reduced
without stockholder approval (including canceling previously awarded Stock
Appreciation Rights and regranting them with a lower exercise price).

          6.3          Medium and Time of Payment. Stock Appreciation Rights may
be settled in shares of Common Stock, cash or a combination thereof, as
determined by the Committee.

          6.4          Limits on Exercisability. Except as set forth in
Section 6.6, Stock Appreciation Rights shall be exercisable for such periods,
not to exceed 10 years from the date of grant, as may be fixed by the Committee.

          6.5          Restrictions on Stock Appreciation Rights.

          (a)          General. Unless the Committee provides otherwise, Stock
Appreciation Rights granted under the Plan may not be sold, exchanged,
transferred, pledged, assigned or otherwise alienated or hypothecated except by
will or the laws of descent and distribution. To the extent that the Committee
otherwise determines to permit the transfer of a Stock Appreciation Right, as a
condition thereof, the transferor and the transferee must execute a written
agreement containing such terms specified by the Committee. Except to the extent
the Committee provides otherwise, all provisions of a Stock Appreciation Right
that are determined with reference to the Participant, including without
limitation those that refer to the Participant's obligation to satisfy tax
withholding requirements and to vesting or forfeiture being related to the
Participant's employment with the Company or its Subsidiaries, shall continue to
be determined with reference to the Participant after any transfer of a Stock
Appreciation Right.

          (b)          Other Restrictions. The Committee may impose other
restrictions on any shares of Common Stock acquired pursuant to the exercise of
a Stock Appreciation Right under the Plan as the Committee deems advisable,
including, without limitation, holding periods or further transfer restrictions,
forfeiture or "claw-back" provisions, and restrictions under applicable federal
or state securities laws.



11

--------------------------------------------------------------------------------




          6.6          Termination of Employment or Officer or Director Status.
Unless the Committee provides otherwise, Stock Appreciation Rights shall expire
upon the earlier of the expiration of the term established pursuant to Section
6.4 and the date determined as set forth herein:

          (a)          General. If a Participant's employment with the Company
or a Subsidiary or service as a member of the Board terminates for any reason
other than the Participant's death, disability, Retirement or termination for
cause, Stock Appreciation Rights granted to the Participant may continue to be
exercised in accordance with their terms for a period of three (3) months after
such termination of employment or of service as a director, but only to the
extent the Participant was entitled to exercise the Stock Appreciation Rights on
the date of such termination. For purposes of the Plan, the following shall not
be considered a termination of employment or service: (i) a transfer of an
employee from the Company to any Subsidiary; (ii) a leave of absence, duly
authorized in writing by the Company, for military service or for any other
purpose approved by the Company if the period of such leave does not exceed 90
days; (iii) a leave of absence in excess of 90 days, duly authorized in writing
by the Company, provided that the employee's right to re-employment is
guaranteed by statute, contract or written policy of the Company; or (iv) a
termination of employment with continued service as a Director or termination of
service as a Director when the Participant thereafter serves as an employee. For
purposes of the Plan, termination of employment shall be considered to occur on
the date on which the employee is no longer obligated to perform services for
the Company or any of its Subsidiaries and the employee's right to re-employment
is not guaranteed by statute, contract or written policy of the Company,
regardless of whether the employee continues to receive compensation from the
Company or any of its Subsidiaries after such date.

          (b)          Death. If a Participant dies either while an employee or
officer of the Company or a Subsidiary or member of the Board, or after the
termination of employment or service as a member of the Board other than for
cause but during the time when the Participant could have exercised a Stock
Appreciation Right, the Stock Appreciation Rights issued to such Participant
shall become fully vested and exercisable by the personal representative of such
Participant or other successor to the interest of the Participant for one year
after the Participant's death.

          (c)          Disability. If a Participant ceases to be employed by the
Company and its Subsidiaries or a member of the Board due to the Participant's
disability (as defined in the Company's long-term disability plan), then all of
the Participant's Stock Appreciation Rights shall immediately fully vest, and
the Stock Appreciation Rights held by the Participant at the time of such
termination of employment or service shall be exercisable by the Participant or
the personal representative of such Participant for one year following such
termination of employment or service.

          (d)          Participant Retirement. Upon a Participant's Retirement
as an employee or officer of the Company and its Subsidiaries or Retirement from
service as a member of the Board, then all of the Participant's Stock
Appreciation Rights shall immediately fully vest, and the Stock Appreciation
Rights held by the Participant at the time of such




12

--------------------------------------------------------------------------------


Retirement shall be exercisable by the Participant or the personal
representative of such Participant during the remaining term of the Stock
Appreciation Rights.

          (e)          Termination for Cause. If a Participant is terminated for
cause, the Participant shall have no further right to exercise any Stock
Appreciation Rights previously granted. The Committee or officers designated by
the Committee shall determine whether a termination is for cause.

SECTION 7

Restricted Stock and Restricted Stock Units

          7.1          Grant. Restricted Stock and Restricted Stock Units may be
granted at any time and from time to time prior to the termination of the Plan
to Participants selected by the Committee. Restricted Stock is an award or
issuance of shares of Common Stock the grant, issuance, retention, vesting
and/or transferability of which is subject during specified periods of time to
such conditions (including continued employment or performance conditions) and
terms as the Committee deems appropriate. Restricted Stock Units are Incentive
Awards denominated in units of Common Stock under which the issuance of shares
of Common Stock is subject to such conditions (including continued employment or
performance conditions) and terms as the Committee deems appropriate. Unless
determined otherwise by the Committee, each Restricted Stock Unit will be equal
to one share of Common Stock and will entitle a Participant to either shares of
Common Stock or an amount of cash determined with reference to the value of
shares of Common Stock. To the extent determined by the Committee, Restricted
Stock and Restricted Stock Units may be satisfied or settled in Common Stock,
cash or a combination thereof. Restricted Stock and Restricted Stock Units
granted pursuant to the Plan need not be identical but shall be consistent with
the terms of the Plan. Subject to the requirements of applicable law, the
Committee shall determine the price, if any, at which awards of Restricted Stock
or Restricted Stock Units, or shares of Common Stock issuable under Restricted
Stock Unit awards, shall be sold or awarded to a Participant, which may vary
from time to time and among Participants and which may be below the market price
of such shares at the date of grant.

          7.2          Restricted Stock Agreements. Each grant of Restricted
Stock and Restricted Stock Units shall be evidenced by an Award Agreement.
Unless an Award Agreement provides otherwise, Restricted Stock and Restricted
Stock Unit awards shall be subject to the terms and conditions set forth in this
Section 7.

          7.3          Vesting. The grant, issuance, retention, vesting and/or
settlement of shares of Restricted Stock and Restricted Stock Units shall occur
at such time and in such installments as determined by the Committee or under
criteria established by the Committee. The Committee shall have the right to
make the timing of the grant and/or the issuance, ability to retain, vesting
and/or settlement of shares of Restricted Stock and under Restricted Stock Units
subject to continued employment, passage of time and/or such performance
criteria as deemed appropriate by the Committee; provided that in no event shall
the grant, issuance, retention, vesting and/or settlement of shares under
Restricted Stock or Restricted Stock Unit Awards that is based on performance
criteria and the level of achievement versus such criteria be subject to a
performance period of less than one year and no condition that is based upon
continued


13

--------------------------------------------------------------------------------


employment or the passage of time shall provide for vesting or settlement in
full of a Restricted Stock or Stock Unit Award over a period of less than three
years from the date the Award is made, in each case other than as a result of or
upon the death, disability or Retirement of the Participant or a Change in
Control. Notwithstanding anything to the contrary herein, the performance
criteria for any Restricted Stock or Restricted Stock Unit that is intended to
satisfy the requirements for "performance-based compensation" under Section
162(m) of the Code shall be a measure based on one or more Qualifying
Performance Criteria selected by the Committee and specified at the time the
Restricted Stock or Restricted Stock Unit is granted.

          7.4          Termination of Employment or Officer or Director Status.
Unless the Committee provides otherwise:

          (a)          General. In the event of termination of employment or
officer or director status during the Restricted Period for any reason other
than death, disability or Retirement, any Restricted Stock or Restricted Stock
Unit award still subject in full or in part to restrictions at the date of such
termination shall automatically be forfeited and returned to the Company. For
purposes of the Plan, the following shall not be considered a termination of
employment or service: (i) a transfer of an employee from the Company to any
Subsidiary; (ii) a leave of absence, duly authorized in writing by the Company,
for military service or for any other purpose approved by the Company if the
period of such leave does not exceed 90 days; (iii) a leave of absence in excess
of 90 days, duly authorized in writing by the Company, provided that the
employee's right to re-employment is guaranteed by statute, contract or written
policy of the Company; or (iv) a termination of employment with continued
service as a Director or termination of service as a Director when the
Participant thereafter serves as an employee. For purposes of the Plan,
termination of employment shall be considered to occur on the date on which the
employee is no longer obligated to perform services for the Company or any of
its Subsidiaries and the employee's right to re-employment is not guaranteed by
statute, contract or written policy of the Company, regardless of whether the
employee continues to receive compensation from the Company or any of its
Subsidiaries after such date.

          (b)          Death, Retirement or Disability. In the event a
Participant terminates his or her employment with the Company and its
Subsidiaries or service as a member of the Board because of death, disability
(as defined in the Company's long-term disability plan) or Retirement during the
Restricted Period, the restrictions remaining on any or all shares remaining
subject to a Restricted Stock or Restricted Stock Unit award shall lapse.








14

--------------------------------------------------------------------------------




          7.5          Restrictions on Transferability.

          (a)          General. Unless the Committee provides otherwise:
(i) shares of Restricted Stock and interests in Restricted Stock Units shall not
be sold, exchanged, transferred, pledged, assigned or otherwise alienated or
hypothecated during the Restricted Period except by will or the laws of descent
and distribution; and (ii) all rights with respect to Restricted Stock and
Restricted Stock Units granted to a Participant under the Plan shall be
exercisable during the Participant's lifetime only by such Participant, his or
her guardian or legal representative.

          (b)          Other Restrictions. The Committee may impose other
restrictions on any shares of Common Stock subject to Restricted Stock and
Restricted Stock Unit awards as the Committee deems advisable, including,
without limitation, holding periods or further transfer restrictions, forfeiture
or "claw-back" provisions, and restrictions under applicable federal or state
securities laws.

          7.6          Legending of Restricted Stock. The Committee may also
require that certificates representing shares of Restricted Stock be retained
and held in escrow by a designated employee or agent of the Company or any
Subsidiary until any restrictions applicable to shares of Restricted Stock so
retained have been satisfied or lapsed. Any certificates evidencing shares of
Restricted Stock awarded pursuant to the Plan shall bear the following legend:

> The shares represented by this certificate were issued subject to certain
> restrictions under the Wolverine World Wide, Inc. Stock Incentive Plan of 2005
> (the "Plan"). This certificate is held subject to the terms and conditions
> contained in a restricted stock agreement that includes a prohibition against
> the sale or transfer of the stock represented by this certificate except in
> compliance with that agreement and that provides for forfeiture upon certain
> events. Copies of the Plan and the restricted stock agreement are on file in
> the office of the Secretary of the Company.

          7.7          Rights as a Stockholder. A Participant shall have all
dividend, liquidation and other rights with respect to Restricted Stock held by
such Participant as if the Participant held unrestricted Common Stock; provided,
that the unvested portion of any award of Restricted Stock shall be subject to
any restrictions on transferability or risks of forfeiture imposed pursuant to
Sections 7.1, 7.4 and 7.5 of the Plan. Unless the Committee otherwise determines
or unless the terms of the applicable Award Agreement or grant provide
otherwise, a Participant shall have all dividend and liquidation rights with
respect to shares of Common Stock subject to awards of Restricted Stock Units
held by such Participant as if the Participant held unrestricted Common Stock.
Unless the Committee otherwise determines or unless the terms of the applicable
Award Agreement or grant provide otherwise, any noncash dividends or
distributions paid with respect to shares of unvested Restricted Stock and
shares of Common Stock subject to unvested Restricted Stock Units shall be
subject to the same restrictions and vesting schedule as the shares to which
such dividends or distributions relate.

          7.8          Voting Rights. Unless otherwise determined by the
Committee, Participants holding shares of Restricted Stock granted hereunder may
exercise full voting rights with respect


15

--------------------------------------------------------------------------------


to those shares during the period of restriction. Participants shall have no
voting rights with respect to shares of Common Stock underlying Restricted Stock
Units unless and until such shares are reflected as issued and outstanding
shares on the Company's stock ledger.

SECTION 8

Stock Awards

          8.1          Grant. Subject to the limitations set forth in
Section 4.2 of the Plan, a Participant may be granted one or more Stock Awards
under the Plan. Stock Awards shall be subject to such terms and conditions,
consistent with the other provisions of the Plan, as may be determined by the
Committee.

          8.2          Rights as a Stockholder. A Participant shall have all
voting, dividend, liquidation and other rights with respect to shares of Common
Stock issued to the Participant as a Stock Award under this Section 8 upon the
Participant becoming the holder of record of the Common Stock granted pursuant
to such Stock Award; provided, that the Committee may impose such restrictions
on the assignment or transfer of Common Stock awarded pursuant to a Stock Award
as it considers appropriate.

SECTION 9

Deferred Stock Units

          9.1          The Committee may establish rules for the deferred
delivery of Common Stock following exercise of a Stock Option or Stock
Appreciation Right or following settlement, vesting or other events with respect
to Restricted Stock or Restricted Stock Units, in each case with the deferral
evidenced by use of "Stock Units" equal in number to the number of shares of
Common Stock whose delivery is so deferred or to the value of the amount being
so deferred. A "Stock Unit" is a bookkeeping entry representing an amount
equivalent to the fair market value of one share of Common Stock. Unless the
Committee specifies otherwise, Stock Units represent an unfunded and unsecured
obligation of the Company. Settlement of Stock Units upon expiration of the
deferral period shall be made in Common Stock, cash or a combination thereof, as
determined by the Committee. The amount of Common Stock, or other settlement
medium, to be so distributed may be increased by dividend equivalents. Unless
determined otherwise by the Committee, during the deferral period a Participant
will not have any rights as a stockholder of the Company, including, without
limitation, voting rights and the right to receive dividends or distributions.
Until a Stock Unit is so settled, the number of shares of Common Stock
represented by a Stock Unit shall be subject to adjustment pursuant to Section
4.4. Any Stock Units that are settled after the holder's death shall be
distributed to the holder's designated beneficiary(ies) or, if none was
designated, the holder's estate. Notwithstanding anything herein to the
contrary, in no event will any deferral of the delivery of Common Stock or any
other payment with respect to any Incentive Award be allowed if the Committee
determines, in its sole discretion, that the deferral would result in the
imposition of additional tax under Section 409A(1)(B) of the Code.


16

--------------------------------------------------------------------------------




SECTION 10

Change in Control

          10.1          Acceleration of Vesting. If a Change in Control of the
Company shall occur, then, unless the Committee or the Board otherwise
determines with respect to one or more Incentive Awards, without action by the
Committee or the Board: (a) all outstanding Stock Options and Stock Appreciation
Rights shall become immediately exercisable in full and shall remain exercisable
during the remaining terms thereof as set forth in Sections 5.5 and 6.4,
regardless of whether the Participants to whom such Stock Options and Stock
Appreciation Rights have been granted remain in the employ or service of the
Company or any Subsidiary; and (b) all other outstanding Incentive Awards shall
become immediately fully vested and exercisable and nonforfeitable.

          10.2          Cash Payment for Stock Options/Stock Appreciation
Rights. If a Change in Control of the Company shall occur, then the Committee
without the consent of any Participant affected thereby, may determine that some
or all Participants holding outstanding Stock Options and/or Stock Appreciation
Rights shall receive, with respect to some or all of the shares of Common Stock
subject to such Stock Options and/or Stock Appreciation Rights, as of the
effective date of any such Change in Control of the Company, cash in an amount
equal to the greater of the excess of (a) the highest sales price of the shares
on the New York Stock Exchange on the date immediately prior to the effective
date of such Change in Control of the Company or (b) the highest price per share
actually paid in connection with any Change in Control of the Company over the
exercise price per share of such Stock Options and/or Stock Appreciation Rights.

SECTION 11

Qualifying Performance-Based Compensation

          11.1          General. The Committee may specify that the grant,
retention, vesting or issuance of any Incentive Award, or the amount to be paid
out under any Incentive Award, be subject to or based on Qualifying Performance
Criteria or other standards of financial performance and/or personal performance
evaluations. Notwithstanding satisfaction of any performance goals, the number
of shares of Common Stock issued or the amount paid under an Incentive Award
may, to the extent specified in the applicable agreement evidencing the award,
be reduced by the Committee on the basis of such further considerations as the
Committee shall determine.

          11.2          Qualifying Performance Criteria. For purposes of this
Plan, the term "Qualifying Performance Criteria" shall mean any one or more of
the following performance criteria, either individually, alternatively or in any
combination, applied to either the Company as a whole or to a business unit or
Subsidiary, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous years' results or to
a designated comparison group, in each case as specified by the Committee: (a)
net earnings or earnings per share (including earnings before interest, taxes,
depreciation and/or amortization), (b) income, net income or operating income,
(c) revenues, (d) net sales, (e) return on sales, (f) return on equity,
(g) return


17

--------------------------------------------------------------------------------


on capital (including return on total capital or return on invested capital),
(h) return on assets or net assets, (i) earnings per share, (j) economic value
added measurements, (k) return on invested capital, (l) return on operating
revenue, (m) cash flow (before or after dividends), (n) stock price, (o) total
stockholder return, (p) market capitalization, (q) economic value added,
(r) debt leverage (debt to capital), (s) operating profit or net operating
profit, (t) operating margin or profit margin or (u) cash from operations. To
the extent consistent with Section 162(m) of the Code, the Committee may
appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude any of the following events that occurs during a
performance period: (i) asset write-downs, (ii) litigation, claims, judgments or
settlements, (iii) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results, (iv) the effect of
acquisitions or divestitures (v) accruals for reorganization and restructuring
programs and (vi) any extraordinary, unusual or non-recurring items as described
in Accounting Principles Board Opinion No. 30 and/or in management's discussion
and analysis of financial condition and results of operations appearing in the
Company's Forms 10-K or any Form 10-Q for the performance period.

SECTION 12

General Provisions

          12.1          No Rights to Awards. No Participant or other person
shall have any claim to be granted any Incentive Award under the Plan and there
is no obligation of uniformity of treatment of Participants or holders or
beneficiaries of Incentive Awards under the Plan. The terms and conditions of
Incentive Awards of the same type and the determination of the Committee to
grant a waiver or modification of any Incentive Award and the terms and
conditions thereof need not be the same with respect to each Participant or the
same Participant.

          12.2          Withholding. The Company or a Subsidiary shall be
entitled to: (a) withhold and deduct from future wages of a Participant (or from
other amounts that may be due and owing to a Participant from the Company or a
Subsidiary), or make other arrangements for the collection of (including through
the sale of shares of Common Stock otherwise issuable pursuant to the applicable
Incentive Award), all legally required amounts necessary to satisfy any and all
federal, state, local and foreign withholding and employment-related tax
requirements attributable to an Incentive Award, including, without limitation,
the grant, exercise or vesting of, or payment of dividends with respect to, an
Incentive Award or a disqualifying disposition of Common Stock received upon
exercise of an incentive stock option; or (b) require a Participant promptly to
remit the amount of such withholding to the Company before taking any action
with respect to an Incentive Award. To the extent specified by the Committee,
withholding may be satisfied by withholding Common Stock to be received upon
exercise or vesting of an Incentive Award or by delivery to the Company of
previously owned Common Stock. In addition, the Company may reasonably delay the
issuance or delivery of shares of Common Stock pursuant to an Incentive Award as
it determines appropriate to address tax withholding and other administrative
matters.

          12.3          Compliance With Laws; Listing and Registration of
Shares. All Incentive Awards granted under the Plan (and all issuances of Common
Stock or other securities under the Plan) shall be subject to all applicable
laws, rules and regulations, and to the requirement that if at any


18

--------------------------------------------------------------------------------


time the Committee shall determine that the listing, registration or
qualification of the shares covered thereby upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the grant of such Incentive Award or the issue or purchase of shares
thereunder, such Incentive Award may not be exercised in whole or in part, or
the restrictions on such Incentive Award shall not lapse, unless and until such
listing, registration, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.

          12.4          Additional Restrictions on Shares. The Committee may
provide that the shares of Common Stock issued upon exercise of a Stock Option
or Stock Appreciation Right or otherwise subject to or issued under an Incentive
Award shall be subject to such further agreements, restrictions, conditions or
limitations as the Committee in its discretion may specify prior to the exercise
of such Stock Option or Stock Appreciation Right or the grant, vesting or
settlement of such Incentive Award, including without limitation, conditions on
vesting or transferability, forfeiture or repurchase provisions and method of
payment for the shares issued upon exercise, vesting or settlement of such
Incentive Award (including the actual or constructive surrender of Common Stock
already owned by the Participant) or payment of taxes arising in connection with
an Incentive Award. Without limiting the foregoing, such restrictions may
address the timing and manner of any resales by the Participant or other
subsequent transfers by the Participant of any shares of Common Stock issued
under an Incentive Award, including without limitation restrictions under an
insider trading policy, blackout period or pursuant to applicable law, and
restrictions as to the use of a specified brokerage firm or equity plan
administrator for such resales or other transfers.

          12.5          No Limit on Other Compensation Arrangements. Nothing
contained in the Plan shall prevent the Company or any Subsidiary from adopting
or continuing in effect other or additional compensation arrangements, including
the grant of stock options and other stock-based awards, and such arrangements
may be either generally available or available only in specific cases.

          12.6          No Right to Employment. The grant of an Incentive Award
shall not be construed as giving a Participant the right to be retained in the
employ of the Company or any Subsidiary. The Company or any Subsidiary may at
any time dismiss a Participant from employment, free from any liability or any
claim under the Plan, unless otherwise expressly provided in the Plan or in any
written agreement authorized by the Committee.

          12.7          No Liability of Company. The Company and any Subsidiary
or affiliate which is in existence or hereafter comes into existence shall not
be liable to a Participant or any other person as to: (a) the non-issuance or
sale of Common Stock as to which the Company has been unable to obtain from any
regulatory body having jurisdiction the authority deemed by the Company's
counsel to be necessary to the lawful issuance and sale of any shares hereunder;
(b) any tax consequence to any Participant or other person due to the receipt,
exercise or settlement of any Incentive Award granted hereunder; and (c) any
provision of law or legal restriction that prohibits or restricts the transfer
of shares of Common Stock issued pursuant to any Incentive Award.



19

--------------------------------------------------------------------------------




          12.8          Suspension of Rights under Incentive Awards. The
Company, by written notice to a Participant, may suspend a Participant's and any
transferee's rights under any Incentive Award for a period not to exceed 60 days
while the termination for cause of that Participant's employment with the
Company and its Subsidiaries is under consideration.

          12.9          Governing Law. The validity, construction and effect of
the Plan and any rules and regulations relating to the Plan shall be determined
in accordance with the laws of the State of Delaware and applicable federal law.

          12.10          Severability. In the event any provision of the Plan
shall be held illegal or invalid for any reason, the illegality or invalidity
shall not affect the remaining provisions of the Plan and the Plan shall be
construed and enforced as if the illegal or invalid provision had not been
included, unless such construction would cause the Plan to fail in its essential
purposes.

SECTION 13

Suspension or Termination of Awards

          13.1          Except as otherwise provided by the Committee, if at any
time (including after a notice of exercise has been delivered or an award has
vested) the Chief Executive Officer or any other person designated by the
Committee (each such person, an "Authorized Officer") reasonably believes that a
Participant may have committed an Act of Misconduct as described in this Section
13, the Authorized Officer, Committee or Board may suspend the Participant's
rights to exercise any Stock Option or Stock Appreciation Right, to vest in an
Incentive Award, and/or to receive payment for or receive shares of Common Stock
in settlement of an Incentive Award pending a determination of whether an Act of
Misconduct has been committed.

          13.2          If the Committee or an Authorized Officer determines a
Participant has committed an act of embezzlement, fraud, dishonesty, nonpayment
of any obligation owed to the Company or any Subsidiary, breach of fiduciary
duty or deliberate disregard of Company or Subsidiary rules resulting in loss,
damage or injury to the Company or any Subsidiary, or if a Participant makes an
unauthorized disclosure of any Company or Subsidiary trade secret or
confidential information, engages in any conduct constituting unfair
competition, breaches any non-competition agreement, induces any Company or
Subsidiary customer to breach a contract with the Company or any Subsidiary, or
induces any principal for whom the Company or any Subsidiary acts as agent to
terminate such agency relationship (any of the foregoing acts, an "Act of
Misconduct"), then except as otherwise provided by the Committee, (i) neither
the Participant nor his or her estate nor transferee shall be entitled to
exercise any Stock Option or Stock Appreciation Right whatsoever, vest in or
have the restrictions on an Incentive Award lapse, or otherwise receive payment
or shares of Common Stock under any Incentive Award, (ii) the Participant will
forfeit all outstanding Incentive Awards and (iii) the Participant may be
required, at the Committee's sole discretion, to return and/or repay to the
Company any then unvested shares of Common Stock previously issued under the
Plan. In making such determination, the Committee or an Authorized Officer shall
give the Participant an opportunity to appear and present evidence on his or her
behalf at a hearing before the Committee or an opportunity to submit written
comments, documents, information and arguments to be considered by the
Committee.



20

--------------------------------------------------------------------------------




SECTION 14

Termination and Amendment

          14.1          The Board may terminate the Plan at any time or may from
time to time amend or alter the Plan or any aspect of it as it considers proper
and in the best interests of the Company, provided that no such amendment may be
made, without the approval of stockholders of the Company, that would (i) reduce
the exercise price at which Stock Options or Stock Appreciation Rights may be
granted below the price provided for in Section 5.2 and 6.2, (ii) reduce the
exercise price of outstanding Options, (iii) increase the individual maximum
limits in Section 4.2 or (iv) otherwise amend the Plan in any manner requiring
stockholder approval by law or under the New York Stock Exchange listing
requirements. The Committee may alter or amend an Award Agreement and/or
Incentive Award previously granted under the Plan to the extent it determines
that such action is appropriate.

          14.2          Notwithstanding anything to the contrary in Section
14.1, no such amendment or alteration to the Plan or to any previously granted
Award Agreement or Incentive Award shall be made which would impair the rights
of the holder of the Award, without such holder's consent, provided that no such
consent shall be required if the Committee determines in its sole discretion and
prior to the date of any change of control (as defined in the applicable Award
Agreement) that such amendment or alteration either is required or advisable in
order for the Company, the Plan or the Incentive Award to satisfy any law or
regulation or to meet the requirements of or avoid adverse financial accounting
consequences under any accounting standard.

SECTION 15

Effective Date and Duration of the Plan

          15.1          This Plan shall take effect April 21, 2005, subject to
approval by the stockholders at the 2005 Annual Meeting of Stockholders or any
adjournment thereof or at a Special Meeting of Stockholders, but in no event
will such approval be obtained more than twelve (12) months from the adoption of
this Plan by the Board. Unless earlier terminated by the Board, no Incentive
Award shall be granted under the Plan after April 20, 2015.













21

--------------------------------------------------------------------------------